—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 24, 1991, convicting her of unlawful imprisonment in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that the evidence adduced at trial was legally insufficient to support the verdict. The evidence showed that the defendant was a passenger in and at one point drove a van in which the complainant was being held against his will. There was a machete in the van, *660used to intimidate and threaten the complainant. There was also testimony that the defendant’s five-week-old baby was in the van throughout the abduction. Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law §§ 135.10, 260.10 [1]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Lawrence, Copertino and Pizzuto, JJ., concur.